Citation Nr: 0721261	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that denied service connection for hearing loss and 
tinnitus.  The veteran perfected an appeal of the RO's denial 
of service connection for tinnitus to the Board.

In December 2006, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.  A transcript of these proceedings as been associated 
with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran's claims file contains 
a private May 2005 audiological examination indicating that 
the veteran currently suffers from tinnitus.  The physician 
noted that the veteran was exposed to noise from operating 
heavy equipment during service in the Korean Conflict.  The 
physician also noted occupational noise exposure before 
service from working in a factory for two years, and 
indicated that the veteran had been exposed to recreational 
noise exposure through hunting.  Based on his examination and 
the veteran's history, the physician stated that "it is as 
likely as it is not that [the veteran's] hearing loss and 
subjective tinnitus were initiated by occupational noise 
exposure and aggravated by military noise exposure, 
presbycusis and recreational noise exposure."  In addition, 
the veteran testified before the Board regarding noise 
exposure in service.  He indicated that while in Korea he 
operated heavy equipment for approximately seven days per 
week for nearly six months.  He stated that he wore no 
hearing protection and that the engines on the bulldozers and 
turndozers that he drove were very near the driving controls.  
He also stated that he wanted to correct the May 2005 
audiologists report, stating that, while he did work in a 
factory for two years prior to service and for one year after 
service, that this factory work was not noisy, but rather 
consisted of mild noise from tools.  After that, the veteran 
indicated that he worked as an accountant for 25 to 30 years.  
And the veteran indicated that, while he did do some hunting 
over 40 years ago, it was only occasional.  Finally, the 
veteran testified that his service-connected skin condition 
also affects his ear canals and that treatment for this 
condition has affected and increased his tinnitus.  The 
veteran was not afforded a VA examination in connection with 
his claim.  

The Board finds therefore that this matter must be remanded 
for further development to include a VA audiological 
examination to determine whether the veteran's has tinnitus 
that is related to or had its onset during service.  
Specifically, the examiner should comment on whether any 
exposure to noise in service resulted in current tinnitus.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for tinnitus and for his service-
connected skin condition.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA audiological examination 
in order to determine the nature and 
etiology of any tinnitus found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
tinnitus found to be present.  If the 
examiner diagnoses the veteran as having 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the tinnitus was 
caused by or had its onset during 
service, or whether the veteran's 
tinnitus is secondary to or aggravated by 
his service-connected skin condition.  
The examiner should comment on whether 
any exposure to noise in service resulted 
in his current tinnitus.  The examiner is 
also asked to comment on the veteran's 
testimony before the Board regarding 
noise exposure in service and relative 
lack of noise exposure before and after 
service.  In addition, the examiner 
should comment on the opinions expressed 
in the private May 2005 audiological 
examination. The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




